 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1009 
In the House of Representatives, U. S.,

January 20, 2010
 
RESOLUTION 
Honoring the seven Americans killed in Khost, Afghanistan, on December 30, 2009, for their service to the United States, and for other purposes. 
 
 
Whereas the men and women of the Central Intelligence Agency are dedicated professionals who work tirelessly to protect the United States; 
Whereas many of the individuals serving the Central Intelligence Agency do so under harsh conditions, far from home, and on the front lines of the battle against terrorists; 
Whereas these public servants face great risks in the line of duty on a daily basis; 
Whereas seven Americans in the service of the Central Intelligence Agency gave their lives for their country in a bombing that took place in Khost, Afghanistan, on December 30, 2009; 
Whereas six additional Americans were wounded in the attack, some of them suffering serious injuries; 
Whereas the loss of these highly trained counterterrorism experts will be deeply felt throughout the Intelligence Community; and 
Whereas the entire Nation owes an enormous debt of gratitude to these proud Americans, their families, and their loved ones for the quiet, dedicated, and vital service they offered to the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the seven Americans who died in the bombing that took place in Khost, Afghanistan, on December 30, 2009, and the families of those patriots for their service and their sacrifice for the United States; 
(2)expresses condolences to the families, friends, and loved ones of those killed in the bombing; 
(3)offers support and hope for a full recovery for those who were wounded in the bombing; and 
(4)shares in the pain and grief felt in the aftermath of such a tragic event. 
 
Lorraine C. Miller,Clerk.
